Citation Nr: 1648023	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel



INTRODUCTION

The Appellant served on inactive duty for training with the Army National Guard from March 1975 to August 1975, with additional Army National Guard service from September 1974 to September 1976 and from July 1991 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision denied service connection for bilateral hearing loss and service connection for tinnitus.  On appeal, the Appellant seeks service connection for right ear hearing loss and tinnitus. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Appellant. 

The Appellant claims he has bilateral hearing loss and tinnitus resulting from rifle range training that occurred around 1994, and/or 1997, during his Army National Guard service.  The Appellant identified a rifle range training that occurred in 1994. The Appellant's representative identified a rifle range training that occurred at Camp Atterbury, Indiana in summer 1997.

Inasmuch as only active duty Nation Guard service (to include active duty for training (ACDUTRA) and inactive duty training (INACDUTRA)) is qualifying service to establish service connection, certain development to ascertain line of duty status is required for proper consideration of the claims.  This development includes identification of the period(s) of active duty service (ACDUTRA and INACDUTRA) when the disability is claimed to have been incurred, whether the Appellant was in the line of duty during such periods, and the nature of Appellant's duties during these periods (i.e., whether they are consistent with his exposure to the etiological factors alleged).  The AOJ's development to date included securing service treatment records (STRs) pertaining to the Appellant's Army National Guard service, and securing the Appellant's Record of Assignments from the Army National Guard. However, the specific periods of ACDUTRA and INACDUTRA that the Appellant attributes his current disabilities have not been identified/verified.  As such, a remand for development is necessary.

The Board further finds that the June 2011 VA Compensation and Pension Medical Opinion (Opinion) is inadequate.  The Opinion only considers the Appellant's enlistment and separation medical records from his period of service in 1975.  The Appellant stated that his current hearing disabilities are related to National Guard rifle range training he undertook in 1994, and/or 1997.  The Opinion does not address the Appellant's lay statements, does not consider the Appellant's periods of service after 1975 (the Appellant noted periods of service in 1994 and 1997), or the Appellant's post 1975 audiology examinations.  As such, a supplemental medical examination and opinion are necessary. 

Accordingly, the case is REMANDED for the following actions:

1. Please ask the Appellant to identify in detail (unit in which serving at the time, approximate date, and location) the injury or event in service which he believes resulted in his right ear hearing loss and tinnitus.  He should also be asked to identify any information which would tend to corroborate the event or injury in question.  

2. Then, please: 

(a)	arrange for all development necessary to determine whether the period an identified event or injury allegedly occurred was a time when the Appellant was in line of duty; 
(b) 	arrange for any further development needed to verify that the alleged injury or event actually occurred; and 
(c) 	make formal findings for the record regarding each alleged incident, i.e., whether such incident or injury actually occurred when the Appellant was in line of duty (on ACDUTRA or INACDUTRA).  

This includes: 

(a) clarifying any and all periods of the Appellant's ACDTURA or INACDUTRA to include specific dates from 1994, and the 1997 "summer camp" at Camp Atterbury, Indiana; and 

(b) locating National Guard records showing that the Appellant's hearing loss prevented his reenlistment to the Army National Guard in 2006/2007. 

3. Thereafter, if and only if the Appellant's periods of ACDUTRA or INACDUTRA from 1994 and/or 1997 are found to be qualifying service, please arrange for an appropriate examination to ascertain the nature and likely etiology of the Appellant's hearing loss disability and tinnitus.  The Appellant's entire record, including this remand, must be reviewed by the examiner in conjunction with the above mentioned examination, and all tests and studies must be completed.  The examiner should elicit from the Appellant a detailed history regarding the onset and progression of relevant symptoms.  Based on review of the record, and examination and interview of the Appellant, the examiner should provide opinions that  identify, with respect to any hearing loss disability (for VA benefits purposes) and tinnitus found, the likely cause for each.  In other words:

Is it at least likely as not (a 50% or better probability) that any hearing loss disability and tinnitus was incurred in, related to or caused by rifle range training in 1994 and/or 1997 or any other incident during the Appellant's military service?  

The examiner should be advised that the Appellant is still able to be service connected for any current hearing disability, despite intervening injuries, if the injury had its onset in service or is otherwise related to service.  If the current hearing disability is attributable solely to intervening causes, the examiner should explain why none of the current hearing disabilities would be attributable to an injury sustained in service.   

4. Finally, please readjudicate the claims.  If either claim remains denied, issue an appropriate supplemental statement of the case and afford the Appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




